DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 1 June 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s withdrawal of claims 5, 10, and 11 are recognized and associated 112 considered moot.

Applicant’s argument, page 7, line 1-23; regarding claim 1 applicant argues that which is not claimed. Applicant also appears to assert that teaching reference must bodily incorporate the instant application, there is no such requirement. An obviousness rejection is valid that shows the claimed structure in combination from what is taught or suggested by the references of record combined by known methods to produce predictable results. So long as what is necessary to make the modification is contemplated in the references, combination is proper.
 Note: Also worth mentioning, that which is shaped like something else is subjective and is broadly interpreted. For purposes of further amendment applicant should define structure objectively which delivers function that the prior art cannot perform in order to distinguish over what is taught or suggested by the prior art of record.

Applicant’s argument, page 8, line 1-13; the amended language fails to preclude the teaching of Finklestein et al from providing the dog engagement with the latch in combination with what is taught by the applicant admitted prior art, what is positively recited is fully accounted for in the obviousness rejection. The argument is unpersuasive.

Applicant’s argument, page 9, line 1-7;applicant asserts there is no motivation to combine references. in each combination the section beginning with the embolden language it would be obvious to place emphasis on the motivation to combine references, in this case as contemplated by the teaching reference to remotely operate the latch.

Applicant’s argument, page 9 line 8-18, 23-27 thru page 10, line 11; applicants argument of impermissible hindsight lacks identification of explicitly what is not taught or suggested in the references and only gleaned from the instant application. The argument is unpersuasive.
Applicant’s argument, page 10, line 12; inconsistent terminology fails to distinguish over that which the prior art teaches or suggests concerning structure and function claimed. The argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art (AAPA) in view of Finkelstein et al. (US2003/0015879).  

Regarding claim 1, AAPA discloses 1. A door latch locking assembly for use with a latch assembly having 
a vertically movable latch tongue(12; AAPA), the locking assembly comprising, 
a lock housing (10; AAPA);

AAPA does not disclose: a strike coupled to said lock housing for engagement with the latch tongue; a solenoid coupled to said lock housing, and a pivotal dog coupled to said solenoid for pivotal movement between an engaged position positioned closely adjacent and directly over the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike and a disengaged position positioned distal the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike.
Finkelstein et al. teaches a strike coupled to said lock housing for engagement with the latch tongue; a solenoid coupled to said lock housing, and a pivotal dog coupled to said solenoid for pivotal movement between an engaged position positioned closely adjacent and directly over the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike and a disengaged position positioned distal the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike for the purpose of enabling lockout keyless entry.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a strike coupled to said lock housing for engagement with the latch tongue; a solenoid(205; Finkelstein et al.) coupled to said lock housing (Fig.2; Finkelstein et al.), and a pivotal dog coupled to said solenoid for pivotal movement between an engaged position positioned closely adjacent and directly over the latch assembly (Fig.2; Finkelstein) latch tongue for abutting contact with a top surface of said latch tongue of said latch assembly when the latch tongue is in a latched position engaging said strike and a disengaged position positioned distal the latch assembly latch tongue when the latch tongue is in a latched position engaging said strike as taught by Finkelstein et al.  for the expected benefit of remote keyless operation. 
Note: relative terminology, rather than indefinite is taken broadly. Recitation of relative terminology for example direction, close, side, top, far, etc. without a frame of reference is essentially meaningless.

    PNG
    media_image1.png
    522
    507
    media_image1.png
    Greyscale

Annotated Fig. 5 taken from Finkelstein et al. (US2003/0015879)


Regarding claims 2, 7, and 12  the combination makes obvious The locking assembly of claim 1 wherein said dog has a bottom surface with a contact area between said dog and the latch tongue (AAPA), and a pivot pin (101; Finkelstein et al.) about which said dog pivots between the engaged position and the disengaged position, said pivot pin being positioned vertically over said contact area.

Regarding claims 3, 8 and 13, the combination makes obvious The locking assembly of claim 2 wherein said dog is pivotally coupled (Fig.2; Finkelstein et al.) to said solenoid.

Regarding claims 4, 9, and 14, the combination makes obvious The locking assembly of claim 2 further comprising a solenoid housing coupled to said lock housing and said solenoid, said solenoid housing having at least one mounting flange (210; Finkelstein et al.), and wherein said pivot pin is coupled to said at least one mounting flange of said solenoid housing.

Regarding claim 6 AAPA discloses. A door latch locking assembly for use with a latch assembly having a floating latch bar, the locking assembly comprising, 
a lock housing (10; AAPA); 
AAPA does not disclose: a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid coupled to said lock housing, and 
a stop plate pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from said strike and a latch bar releasing position allowing unlatching movement of the latch bar from said strike.
 Finkelstein et al. teaches a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid (205; Finkelstein et al.)coupled to said lock housing, and 
a stop plate(92; Finkelstein et al.) pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from said strike and a latch bar releasing position allowing unlatching movement of the latch bar from said strike for the purpose of enabling lockout keyless entry.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a strike coupled to said lock housing for latching engagement with the latch bar; an electronic solenoid coupled to said lock housing, and 
a stop plate pivotally coupled to said solenoid for pivotal movement between a latch bar contacting position preventing the unlatching movement of the latch bar from said strike and a latch bar releasing position allowing unlatching movement of the latch bar from said strike as taught by Finkelstein et al.  for the expected benefit of remote keyless operation. 

Regarding claim 11, AAPA discloses A door latch locking assembly for use with a latch assembly having a vertically movable latch tongue (12;AAPA)with a top surface, the locking assembly comprising, a lock housing (10; AAPA); a strike extending from said lock housing for engagement with the latch tongue.
AAPA does not disclose: a solenoid having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue.
Finkelstein et al. teaches a solenoid(205; Finkelstein et al.)  having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue for the purpose of enabling lockout keyless entry.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a solenoid having a reciprocating post, and a dog coupled to said solenoid reciprocating post for movement between an engaged position positioned closely adjacent and over the latch assembly latch tongue and a disengaged position positioned distal the latch assembly latch tongue as taught by Finkelstein et al.  for the expected benefit of remote keyless operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675